Name: 2008/526/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Training Foundation for the financial year 2005
 Type: Decision
 Subject Matter: accounting;  budget;  EU institutions and European civil service
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/147 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Training Foundation for the financial year 2005 (2008/526/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Training Foundation for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Training Foundation for the financial year 2005, together with the Foundation's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EEC) No 1360/90 of 7 May 1990 establishing a European Training Foundation (4), and in particular Article 11 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A6-0113/2007), 1. Notes that the final annual accounts of the European Training Foundation for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Commission subsidies 18 500 17 600 Other donors  Italian Ministry Foreign Affairs 479 800 Other donors  CE  ETE MED convention 2 500 0 Other donors  CE  Tempus TA 2004/05 convention 1 739 0 Miscellaneous revenue 34 80 Total revenue (a) 23 252 18 480 Expenditure Staff  Title I of the budget Payments 11 310 11 122 Appropriations carried over 478 123 Administration  Title II of the budget Payments 1 232 1 213 Appropriations carried over 326 247 Operating activities  Title III of the budget Payments 2 818 3 449 Appropriations carried over 1 925 1 168 Earmarked revenue  Title IV Payments 123 260 Appropriations received  not paid in 2005 356 540 CE  ETE MED convention  Title V Payments 135 0 Appropriations received  not paid in 2005 2 365 0 CE  Tempus TA 2004/05 convention  Title VI Payments 677 0 Appropriations received  not paid in 2005 1 062 0 Total expenditure (b) 22 808 18 122 Outturn for the financial year (a - b) 444 358 Balance carried over from the previous financial year - 759 -1 318 Appropriations carried over and cancelled 388 204 Reimbursements to the Commission 0 0 Exchange-rate differences 1 - 4 Balance for the financial year 74 - 759 Source: Foundation data  This table summarises the data supplied by the Foundation in its annual accounts; 2. Approves closing the accounts of the European Training Foundation for the financial year 2005; 3. Instructs its President to forward this Decision it to the director of the European Training Foundation, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 40. (2) OJ C 312, 19.12.2006, p. 73. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 131, 23.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 1648/2003 (OJ L 245, 29.9.2003, p. 22). (5) OJ L 357, 31.12.2002, p. 72.